DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French US 20140307386.

Regarding claim 1, French discloses (in Fig. 1) a server (10), comprising: 
a first server unit (40); a second server unit (20), disposed on the first server unit (40) and electrically connected to the first server unit (40); 
a hinge (26/27/46/47), wherein the second server unit (20) is pivoted to the first server unit (40) through the hinge (26/27/46/47); and 
a connecting element (100/102 in Fig. 10a), disposed between the first server unit (40) and the second server unit (20), 
wherein the connecting element (100/102) has a first connection end (102) connected to the first server unit (40 as depicted in Fig. 10a) and a second connection end (100) connected to the second server unit (20 as depicted in Fig. 10a).

Regarding claim 2, French discloses the server according to claim 1, wherein each of the first server unit (40) and the second server unit (20) has a pivoting end (45/25 in Fig. 1) and a detachable end (end at 70/80 in Fig. 6), 
the pivoting end (25) of the second server unit (20) is connected to the pivoting end (45) of the first server unit (40) through the hinge (26/27/46/47), and 
the first connection end (102) of the connecting element (100/102) is located between the pivoting end (45) and the detachable end (end at 80) of the first server unit (40), while the second connection end (100) of the connecting element (100/102) is located between the pivoting end (25) and the detachable end (end at 70) of the second server unit (20 as depicted in Fig. 1 and 10a).

Regarding claim 3, French discloses the server according to claim 2, wherein a distance between the first connection end (102) of the connecting element (100/102) and the pivoting end (45) of the first server unit (40) is greater than or equal to a distance between the first connection end (102) of the connecting element (100/102) and the detachable end (end at 80) of the first server unit (40; as 100/102 are depicted to be positioned at a distal end, in the distal end view in Fig. 10a see [0053] while the pivoting end 45 is at a proximal end of Fig. 3).

Regarding claim 4, French discloses the server according to claim 2, further comprising: 
a first fastener (96 in Fig. 9a-9c), disposed at the detachable end (end at 80) of the first server unit (40); and 
a second fastener (79 in Fig. 9a-c), disposed at the detachable end (end at 70) of the second server unit (20) as corresponding to the first fastener (96 as depicted in Fig. 1, and 9a-9c).

Regarding claim 5, French discloses the server according to claim 1, wherein the first server unit (40) has a receding space (space at 44 in Fig. 1), and 
the second server unit (20) has a base (base at 24 in Fig. 1) facing the receding space (space at 44 as depicted in Fig. 1 and 10a), 
the first connection end (102) of the connecting element (100/102) is located in the receding space (space at 44 as depicted in Fig. 10a), and 
the second connection end (100) of the connecting element (100/102) is connected to the base (base at 24 as depicted in Fig. 10a), and 
the receding space (space at 44) is configured to accommodate the connecting element (100/102 as depicted in Fig. 10a).

Regarding claim 7, French discloses the server according to claim 1, 
wherein at least one of the first server unit (40) and the second server unit (20) has a receding space (space at 44 in Fig. 1), 
the first connection end (102) of the connecting element (100/102) is connected to an inner sidewall (inner sidewall of 40 through 44 in Fig. 10a) of the first server unit (40), 
the second connection end (100) of the connecting element (100/102) is connected to an inner sidewall (inner sidewall of 20 through 24 in Fig. 10a) of the second server unit (20), and the receding space (space at 44) is configured to accommodate the connecting element (100/102 as depicted in Fig. 10a).

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a different interpretation of French US 20140307386.

Regarding claim 1, French discloses (in Fig. 1) a server (10), comprising: 
a first server unit (40); a second server unit (20), disposed on the first server unit (40) and electrically connected to the first server unit (40); 
a hinge (26/27/46/47), wherein the second server unit (20) is pivoted to the first server unit (40) through the hinge (26/27/46/47); and 
a connecting element (62/81 in Fig. 10a), disposed between the first server unit (40) and the second server unit (20), 
wherein the connecting element (62/81) has a first connection end (81) connected to the first server unit (40 as depicted in Fig. 10a) and a second connection end (62) connected to the second server unit (20 as depicted in Fig. 6 and 10a).

Regarding claim 6, French discloses the server according to claim 1, wherein the connecting element (62/81) comprises a first rod (82 in Fig. 6) and a second rod (72 in Fig. 6) movably connected to the first rod (81 as depicted in Fig. 10a-10b), and the first connection end (81) is located on the first rod (82) and the second connection end (62) is located on the second rod (72).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over French US 20140307386 as applied to claim 1 above, and further in view of Ozawa US 20080068788.

Regarding claim 8, French discloses the server according to claim 1. 
French does not explicitly disclose a slide rail disposed on an outer sidewall of the first server unit.
However, Ozawa discloses (in Fig. 5) a slide rail (22) disposed on an outer sidewall of a first server unit (3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have a slide rail disposed on an outer sidewall of the first server unit of French, as taught by Ozawa, in order to have the blade server chassis slidably supported  in a rack along other blade server chassis.

Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over French US 20140307386 in view of Ozawa US 20080068788.

Regarding claim 9, French discloses (in Fig. 1) a server system, comprising: 
at least one server (10), 
wherein the at least one server (10) comprises: 
a first server unit (40); a second server unit (20) disposed on the first server unit (40) and electrically connected to the first server unit (40), 
wherein the second server unit (20) is pivoted to the first server unit (40) through a hinge (26/27/46/47); 
a connecting element (100/102 in Fig. 10a), disposed between the first server unit (40) and the second server unit (20), 
wherein the connecting element (100/102) has a first connection end (102) connected to the first server unit (40) and a second connection end (100) connected to the second server unit (20).
French does not explicitly disclose a rack, having a storage space; 
the at least one server, located in the storage space; and 
a slide rail disposed between the first server unit and the rack.
However, Ozawa discloses a rack (2 in Fig. 5 and 12), having a storage space (shown in Fig. 5 and 12); 
at least one server (3 in Fig. 5 and 12), located in the storage space (as depicted in Fig. 12); a slide rail (22 in Fig. 5) disposed between a first server unit (server unit of 3) and the rack (2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the server system of French further comprise a rack, having a storage space; the at least one server, located in the storage space; and a slide rail disposed between the first server unit and the rack, as taught by Ozawa, in order to have the blade server chassis slidably supported  in a rack along other blade server chassis.

Regarding claim 10, French in view of Ozawa discloses the server system according to claim 9, 
wherein each of the first server unit (40 of French) and the second server unit (20 of French) has a pivoting end (45/25 in Fig. 1 of French) and a detachable end (end at 70/80 in Fig. 6 of French), 
the pivoting end (25 of French) of the second server unit (20 of French) is pivoted to the pivoting end (45 of French) of the first server unit (40 of French), 
the first connection end (102 of French) of the connecting element (100/102 of French) is located between the pivoting end (45 of French) and the detachable end (end at 80) of the first server unit (40 of French), and the second connection end (100 of French) of the connecting element (100/102 of French) is located between the pivoting end (25 of French) and the detachable end (end at 70 of French) of the second server unit (20 as depicted in Fig. 1 and 10a of French).

Regarding claim 11, French in view of Ozawa discloses the server system according to claim 10, wherein a distance between the first connection end (102 of French) of the connecting element (100/102 of French) and the hinge (26/27/46/47 of French) is greater than or equal to a distance between the first connection end (102 of French) of the connecting element (100/102 of French) and the detachable end (end at 80 of French) of the first server unit (40; as 100/102 are depicted to be positioned at a distal end, in the distal end view in Fig. 10a see [0053] while the pivoting end 45 is at a proximal end of Fig. 3).

Regarding claim 12, French in view of Ozawa discloses the server system according to claim 10, wherein the at least one server further comprises: 
a first fastener (96 in Fig. 9a-c of French), disposed at the detachable end (end at 80 of French) of the first server unit (40 of French); and 
a second fastener (79 in Fig. 9a-c of French), disposed at the detachable end (end at 70 of French) of the second server unit (20 of French) as corresponding to the first fastener (96 as depicted in Fig. 1 and 9a-c of French).

Regarding claim 13, French in view of Ozawa discloses the server system according to claim 9, wherein the first server unit (44 of French) has a receding space (space at 44 in Fig. 1 of French), and the receding space (space at 44 of French) is configured to accommodate the connecting element (100/102 as depicted in Fig. 10a of French).

Claim(s) 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over a different interpretation of French US 20140307386 in view of Ozawa US 20080068788.

Regarding claim 9, French discloses (in Fig. 1) a server system, comprising: 
at least one server (10), 
wherein the at least one server (10) comprises: 
a first server unit (40); a second server unit (20) disposed on the first server unit (40) and electrically connected to the first server unit (40), 
wherein the second server unit (20) is pivoted to the first server unit (40) through a hinge (26/27/46/47); 
a connecting element (70/80 in Fig. 6), disposed between the first server unit (40) and the second server unit (20), 
wherein the connecting element (70/80) has a first connection end (80) connected to the first server unit (40) and a second connection end (70) connected to the second server unit (20).
French does not explicitly disclose a rack, having a storage space; 
the at least one server, located in the storage space; and 
a slide rail disposed between the first server unit and the rack.
However, Ozawa discloses a rack (2 in Fig. 5 and 12), having a storage space (shown in Fig. 5 and 12); 
at least one server (3 in Fig. 5 and 12), located in the storage space (as depicted in Fig. 12); a slide rail (22 in Fig. 5) disposed between a first server unit (server unit of 3) and the rack (2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the server system of French further comprise a rack, having a storage space; the at least one server, located in the storage space; and a slide rail disposed between the first server unit and the rack, as taught by Ozawa, in order to have the blade server chassis slidably supported  in a rack along other blade server chassis.

Regarding claim 14, French in view of Ozawa discloses the server system according to claim 9, wherein the connecting element (70/80 of French) comprises a first rod (81 in Fig 6 of French) and a second rod (rod of 70in Fig. 6 of French) movably connected to the first rod (81 as depicted in Fig. 10a-10b of French), 
the first rod (81 of French) is coupled to the first server unit (40 of French) through the first connection end (80 of French), and the second rod (rod of 70 of French) is coupled to the second server unit (20 of French) through the second connection end (70 of French).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen US 20160135322 Fig. 3 and 9-10; Chen US 20130242501 Fig. 1d-2; Junkins US 20150366095 Fig. 1-5 anticipate at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841